—Order of protection, Family Court, Bronx County (Alma Cordova, J.), entered on or about May 29, 2008, which directed respondent, inter alia, to stay away from petitioner for a period of two years, unanimously affirmed, without costs.
Respondent’s contention that there was legally insufficient *512evidence to establish an element of the second-degree harassment charge, namely the commission of either a “course of conduct” or “repeated[ ] . . . acts” (Penal Law § 240.26 [3]), was not preserved for our review by a timely and specific objection and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice. To the extent respondent contends that the incident in June 2007 did not occur, no basis exists to disturb the court’s credibility findings (see Matter of Irene O., 38 NY2d 776 [1975]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Andrias, J.P., McGuire, Moskowitz, Freedman and Román, JJ.